DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 24-27, 34, 35, and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 17, 2021.
Applicant indicated that claims 24-27 were drawn to the elected species. However, it is noted that claims 24-27 appear to be drawn to the embodiment of Figure 13, which correspond to Species I.  Claims 34 and 35 and claim 37 correspond to Figures 9 and 10, which correspond to Species 

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Applicant includes two claims numbered 35.
Misnumbered claims 35-40 have been renumbered claims 36-41.
The second claim number 35 is renumbered claim 36.
Claim 36 is renumbered 37.
Claim 37 is renumbered 38.
Claim 38 is renumbered 39.
Claim 39 is renumbered 40.
Claim 40 is renumbered 41.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 31, and 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30, 31, and 33 recite the limitation "light-blocking tape" in line 3 of claim 30, line 1 of claim 31, and line 3 claim 33.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, it is presumed applicant is referring to the light-blocking member of claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng (US 2019/0302527 A1).
In regard to claim 14, Cheng discloses a display device, comprising (see e.g. Figures 1-7): 
a backlight unit 115; 
a liquid crystal panel 114 on the backlight unit 115; 
a camera hole 111 penetrating the backlight unit 115 and the liquid crystal panel 114; 
a camera 210 in the camera hole 111; and 
116 covering a portion of the camera hole 111 located between the camera 210 and the liquid crystal panel  114 (see e.g. paragraph [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2019/0302527 A1) in view of Tang et al. (US 2021/0088830 A1).
In regard to claim 15, Cheng discloses the limitations as applied to claim 14 above, but fails to disclose
wherein the camera extends in the camera hole up to an upper surface of the liquid crystal panel.
However, Tang et al. discloses (see e.g. Figure 2):
wherein the camera 21 extends in the camera hole up to an upper surface of the liquid crystal panel 12.
Given the teachings of Tang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Cheng with wherein the camera extends in the camera hole up to an upper surface of the liquid crystal panel.
Doing so would provide a more compact device as the camera is integrated into the device.
In regard to claim 30, Cheng discloses the limitations as applied to claim 15 above and
wherein: the camera hole has a circular cross-section (see e.g. paragraph [0034]).
Cheng, in view of Tang et al., fails to disclose
 the light-blocking tape is shaped as a circular ring that is concentric with a circumferential surface of the camera hole.
However, it would have been an obvious matter of design choice to make the light-blocking tape shaped as a circular ring that is concentric with a circumferential surface of the camera hole, since such a modification would have involved a mere change in the shape of a component.   A change in shape is generally recognized as being the level of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Cheng with the light-blocking tape is shaped as a circular ring that is concentric with a circumferential surface of the camera hole.
Doing so would prevent unwanted light leakage from the peripheral region of the camera.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2019/0302527 A1) in view of Ishida et al. (US 2016/0161664 A1).
In regard to claim 29, Cheng discloses the limitations as applied to claim 14 above, but fails to disclose
wherein the light-blocking member comprises a light-blocking tape.
However, Ishida et al. discloses (see e.g. paragraph [0082]):
wherein the light-blocking member comprises a light-blocking tape.

Doing so would provide an alternative material known in the art to block unwanted light leakage.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2019/0302527 A1) in view of Tang et al. (US 2021/0088830 A1) and further in view of Kim et al. (US 2009/0322989 A1).
In regard to claim 31, Cheng, in view Tang et al., discloses the limitations as applied to claim 15 above, but fails to disclose 
wherein the light-blocking tape is black.
However, Kim et al. discloses (see e.g. paragraph [0024]):
wherein the light-blocking tape is black.
Given the teachings of Kim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Cheng, in view of Tang et al., with wherein the light-blocking tape is black.
Doing so would prevent unwanted light leakage in the peripheral region of the camera.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2019/0302527 A1) in view of Tang et al. (US 2021/0088830 A1) and further in view of Yuki et al. (US 2017/0059771 A1).
In regard to claim 32, Cheng in view of Tang et al., discloses the limitations as applied to claim 15 above, but fails to disclose 
a cover bottom, wherein the light-blocking member further comprises an insert mold penetrating the liquid crystal panel and the backlight unit.
However, Yuki et al. discloses (see e.g. Figure 3):
a cover bottom 15, wherein the light-blocking member further comprises an insert mold 31 penetrating the liquid crystal panel 11 and the backlight unit 12.
Given the teachings of Yuki et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Cheng, in view of Tang et al., with a cover bottom, wherein the light-blocking member further comprises an insert mold penetrating the liquid crystal panel and the backlight unit.
Doing so would provide a means for supporting the inner display components.


Allowable Subject Matter
Claims 17 and 33, 36 and 38-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regard to claim 17, the closest prior art references fail to disclose “wherein the light-blocking member is attached to: an upper surface of the liquid crystal panel, and an upper surface of the camera.
In regard to claims 33, 36, and 38-41, the closest prior art references fail to disclose “wherein the insert mold comprises: a bottom-coupling portion coupled to the cover bottom; an upper support portion supporting the light-blocking tape; and DB1/ 126273345.1Attorney Docket No.: 041501-7179-02 Application No.: 17/133,733 Page 6a side surface connection portion connecting the bottom-coupling portion to the upper support portion.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871